DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment of 03/17/2022 has been entered.
Claims 1 and 21 are amended and claim 29 is new due to Applicant's amendment dated 03/17/2022.
Claims 1–2, 4–6, 10–11, 13, 15–21, 23, 25–26, and 28–29 are pending.

The rejection of claims 1–2, 4–5, 10, 13, 16–17, 21, 23, 25, and 28 under 35 U.S.C. 103 as being unpatentable over PAN et al. US--20190367544-A1 in view of Ikemizu et al. US-20070196690-A1 ("Ikemizu") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/17/2022.  The rejection is withdrawn.
The rejection of claims 25–26 under 35 U.S.C. 103 as being unpatentable over Pan in view of Ikemizu as applied to claim 21 and further in view of Ma et al. US-20100237334-A1 ("Ma") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/17/2022.  The rejection is withdrawn.

Election of Species
After reconsideration of the requirement of election of species set forth in the Office Action dated 02/06/2019 and in an effort to further prosecution, the requirement of election of species is hereby withdrawn.

Response to Arguments
Applicant’s arguments on pages 49–52 of the reply dated 03/17/2022 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because all rejections are withdrawn.

Allowable Subject Matter
Claims 1–2, 4–6, 10–11, 13, 15–21, 23, 25–26, and 28–29 are allowed.
Allowed claims 1–2, 4–6, 10–11, 13, 15–21, 23, 25–26, and 28–29 are renumbered as 1–20, respectively.

The following is an examiner's statement of reasons for allowance:
The closest prior art, exemplified by PAN et al. US--20190367544-A1, teaches an organic electronic device (¶ 0138]), wherein the light-emitting layer comprises a metal organic complex of a formula (I) 
    PNG
    media_image1.png
    185
    181
    media_image1.png
    Greyscale
 (¶ [0136], ¶ [0007], ¶ [0020]) wherein Ar1 may be a dibenzo fused ring structure 
    PNG
    media_image2.png
    173
    109
    media_image2.png
    Greyscale
 (¶ [0043]-[0044]) and discloses specific examples of the metal organic complex (¶ [0070]) including compound (176) 
    PNG
    media_image3.png
    308
    273
    media_image3.png
    Greyscale
 (page 19).  However, Pan does not specifically disclose a metal complex as above wherein the position corresponding to the claimed X2 is a neutral nitrogen and wherein the atom at the position corresponding to Z in the claims formula is C instead of N.  Further, the prior art does not provide a reason to modify the metal complex of Pan to comprise the ligand LA of Formula I as claimed in claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./
Examiner, Art Unit 1786